 Case 1:20-cv-00090-NT Document 29 Filed 06/02/21 Page 1 of 1         PageID #: 217




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE

BRUCE BOYINGTON,                          )
                                          )
                    Plaintiff,            )
                                          )
v.                                        ) Docket No. 1:20-cv-00090-NT
                                          )
DENIS MCDONOUGH,                          )
                                          )
                    Defendant.            )


           ORDER AFFIRMING THE RECOMMENDED DECISION
                    OF THE MAGISTRATE JUDGE

      On May 10, 2021, the United States Magistrate Judge filed with the Court,

with copies to the parties, his Recommended Decision (ECF No. 28) on the

Defendant’s Motion for Sanctions (ECF No. 27). The time within which to file

objections has expired, and no objections have been filed. The Magistrate Judge

notified the parties that failure to object would waive their right to de novo review

and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED, and the Plaintiff’s Complaint is DISMISSED.




SO ORDERED.

                                             /s/ Nancy Torresen
                                             United States District Judge

Dated this 2nd day of June, 2021.
